Title: To James Madison from Edmund Pendleton, 30 October 1780
From: Pendleton, Edmund
To: Madison, James


Dear SirVirga October 30th. 1780
Since my last yr favr of the 17th has come to hand & we have a Visit from the Troops imbarked at New York. My accounts of them are very Imperfect, but they seem to have divided themselves, landing 1000 Infantry & 100 horse at Hampton & another body at Portsmouth. We have just heard that they have re-imbarked from Hampton after taking about 500 head of cattle, but whether they meant to go off or come up James River & take Possession of Wmsburg, seem’d doubtful. perhaps the paper of today may give us information, and give you also a more perfect Account of the agreeable turn in our Southern Affairs, than I am able to do, having Accounts of various pieces of good fortune in that quarter said to be well authenticated, but so jumbled together and the scenes at the same time so distant, that I cant develope the Intelligence Satisfactorily. Thus Tarlton is surprized & 600 of his legion taken, but where or by whom is not said. I conjecture tis at Charlotte by Colo. Davidson, perhaps join’d by the Group of Colos who beat Ferguson at Kings Mountain. A Council of british officers & Indians are taken with many goods at Augusta in Georgia. this I suppose to be the affair of a Colo. Clarke mention’d in Dixon’s last paper. 6000 French have landed & taken the Savannah, & sombody has driven Ld Cornwallis from his Dinner & some body has taken George Town. but who they are & whether the same body did both I am not inform’d, perhaps yr Accounts from Genl. Gates may be more Intelligible. I think the Stroke the British Commerce hath received from the combined Fleets off Cape Finistre, must humble them a little & perhaps they may think seriously of Peace. Pray is it true that a Congress of Ministers from the Belligerant as well as Several Neutral powers, is expected to be held under the Mediation of Russia? & may we expect any good from it, or is it mere amusement? Is a General Exchange of Prisoners agreed on, or only a partial one. We hear Dr Lee & Mr Izard are with you & are open & unreserv’d in their Abuse of Dr Franklin. They must have very strong proofs before they can affect the character of that great Man & Philosopher, so long & universally esteem’d for his Wisdom and Integrity, but I am more concerned for our Common Interest which must receive Injury from every Internal wrangle of this Sort.
A sufficient number of our Delegates had not met to make an House on Thursday last & as many of the lower Gentn. went away on the News of the Invasion[,] I doubt they have not yet met, tho’ a fortnight has elapsed since they should have met. The sickly season may have Occasioned this, otherwise ’twil be difficult to Account for the Cause of such supineness at so Critical a juncture, when the consequences may be fatal. I hear the Militia March on this Occasion with great Alacrity & even Ardour, tho’ I think the setting them in motion is rather slow.
I hope the Prizes to the Saratoga have found their way through the Fogg to some of our ports, & not reached New York. I wish you may be able to read this letter. my paper is horid but ’tis the best I can get. I am with great regard,
Dr Sr Yr Affe & Obt Servt.
Edmd Pendleton
